EXHIBIT 10(az)

























NATIONAL WESTERN LIFE INSURANCE COMPANY

NON-QUALIFIED DEFINED BENEFIT PLAN

FOR ROBERT L. MOODY

















Effective

July 1, 2005

















NATIONAL WESTERN LIFE INSURANCE COMPANY

NON-QUALIFIED DEFINED BENEFIT PLAN

FOR ROBERT L. MOODY







Table of Contents













Page

















ARTICLE I - Purpose, Definitions and Construction















1.1

Purpose of the Plan

1





1.2

Definitions

1





1.3

Construction

3













ARTICLE II - Eligibility

















2.1

Eligibility Requirements

4





2.2

Loss of Eligible Employee Status

4













ARTICLE III - Funding

















3.1

Funding

5













ARTICLE IV - Benefits Under the Plan

















4.1

Benefit for the Participant

6













ARTICLE V - Determination of Payment of Account

















5.1

Form of Payment

8













ARTICLE VI - Miscellaneous

















6.1

Administration of the Plan

9





6.2

Benefit Claims

9





6.3

Amendment of the Plan

10





6.4

Termination of the Plan

10





6.5

Notices to Participants

11





6.6

Non-Alienation

11





6.7

Severability

11





6.8

Governing Law

11





6.9

Taxes

11





6.10

Waiver

11





















ARTICLE I

PURPOSE, DEFINITIONS AND CONSTRUCTION







1.1     Purpose of the Plan





        This Plan is established by the Employer to provide an additional
benefit for Robert L. Moody, to augment the retirement benefits which are
otherwise provided to him under the Qualified Plan (as defined below) and the
Grandfathered Nonqualified Plan (as defined below). This Plan is not intended
to, and does not, qualify under sections 401(a) and 501(a) of the Code (as
defined below), and is designed to be a plan described in section 201(2) of
ERISA (as defined below).





        This Plan is subject to section 409A of the Code and is intended to
provide for post-2004 benefit accruals that mirror the pre-2005 benefit accruals
under the Grandfathered Nonqualified Plan. However, this Plan is a separate plan
from the Grandfathered Nonqualified Plan, and nothing herein shall be construed
to constitute a material modification of the Grandfathered Nonqualified Plan or
to otherwise cause the Grandfathered Nonqualified Plan to be subject to section
409A of the Code. The Participant's benefit under the Grandfathered Nonqualified
Plan was frozen effective as of December 31, 2004.





1.2     Definitions





        The following terms, when found in the Plan, shall have the meanings set
forth below:





        (a)    Accrued Benefit: The benefit determined under Article IV hereof
which has accrued at any time under the provisions of the Plan.





        (b)    Actuarially Equivalent: The equivalent in value of amounts
expected to be received under the Plan under different forms of payment,
determined based upon an interest assumption of eight and one-half percent
(8.5%) and a mortality assumption based on the 1984 Unisex Pension (UP84)
Mortality Table.



        (c)    Code: The Internal Revenue Code of 1986, as it may be amended
from time to time, including any successor.



        (d)    Compensation: Twelve (12) times the average of the Participant's
monthly compensation over the sixty (60)-consecutive calendar months during
which the average of his monthly compensation is the highest. "Monthly
compensation" shall be the total remuneration paid by the Employer during each
month of the Plan Year and reported as taxable income on Internal Revenue
Service Form W-2 or its subsequent equivalent. Notwithstanding the foregoing,
"monthly compensation" shall include director's fees; amounts deferred under
Code Sections 125, 132(f)(4), or 401(k); and nonqualified elective deferrals,
and "monthly compensation" shall exclude reimbursements or other expense
allowances, moving expenses, welfare benefits, nonqualified retirement benefits,
bonuses relating to or in lieu of nonqualified retirement benefits, and imputed
value of insurance. Compensation hereunder shall not be subject to any
limitations applicable to tax-qualified plans, such as pursuant to Code Sections
401(a)(17) or 415.



        (e)    Effective Date: July 1, 2005.



        (f)    Eligible Employee: Robert L. Moody while he remains a member of
the select group of management or highly compensated employees of the Employer,
as such term is defined under Section 201 of ERISA.



       (g)    Employer: National Western Life Insurance Company, a corporation
organized and existing under the laws of the State of Colorado, and any
successor or successors.



       (h)    ERISA: the Employee Retirement Income Security Act of 1974, and
regulations and rulings promulgated thereunder by the Department of Labor.



        (i)    Grandfathered Nonqualified Plan: the National Western Life
Insurance Company Non-Qualified Defined Benefit Plan, originally adopted
effective as of January 1, 1991 and as amended from time to time.



        (j)    Normal Retirement Age: The date on which the Participant attains
age sixty-five (65).



        (k)    Normal Retirement Date: The first day of the month coincident
with or next following the Participant's Normal Retirement Age.



        (l)    Participant: The Eligible Employee who has met the requirements
of Section 2.1 hereof, and whose participation has not been terminated.



        (m)    Plan: The National Western Life Insurance Company Non-Qualified
Defined Benefit Plan for Robert L. Moody, as set forth herein, and as it may be
amended from time to time.



        (n)    Plan Year: The twelve month period beginning on January 1 and
ending on December 31 each year.



        (o)    Qualified Plan: The National Western Life Insurance Company
Pension Plan, as amended from time to time.



        (p)    Service: The period of the Participant's employment considered in
the determination of his eligibility hereunder and in the calculation of the
vested amount of his benefits. The Participant's Service shall be determined in
twelve (12) month periods, commencing with the twelve (12) month period that
begins on his date of hire with the Employer, and thereafter based on Plan
Years, including the Plan Year within which falls his date of hire. During such
twelve (12) month periods, a Year of Service will be granted if the Participant
completes at least one thousand (1,000) Hours of Service. An Hour of Service is
each hour for which the Participant is paid by virtue of his employment with the
Employer, including hours paid but not worked, and including hours completed
prior to the date he actually becomes a Participant hereunder.



        (q)    Committee: The individuals appointed by the Board of Directors of
the Employer, and known as the Pension Committee, to manage and direct the
administration of the Plan.



1.3     Construction



        The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender, and the singular may indicate the plural, unless
the context clearly indicates the contrary. The words "hereof", "herein",
"hereunder" and other similar compounds of the word "here" shall, unless
otherwise specifically stated, mean and refer to the entire Plan, not to any
particular provision or Section. Article and Section headings are included for
convenience of reference and are not intended to add to, or subtract from, the
terms of the Plan.





ARTICLE II

ELIGIBILITY





2.1     Eligibility Requirements



        The Eligible Employee shall become a Participant hereunder as of the
Effective Date.



2.2     Loss of Eligible Employee Status



        In the event of the demotion or termination of employment of the
Eligible Employee, such that the employee is no longer an Eligible Employee with
the meaning of Section 1.2(f) herein, the employee shall lose his status as a
Participant, and no further benefit accruals for the employee shall be allowed
under the Plan.





ARTICLE III



FUNDING





3.1     Funding



        The Employer is under no obligation to earmark or set aside any funds
toward the funding of this Plan. However, it is intended that the benefits to be
provided to each Participant hereunder shall be paid from the assets of the
National Western Life Insurance Company Non-Qualified Plans Trust, designed to
be an irrevocable grantor trust under Code section 671. However, if the assets
of such trust are not available or are insufficient to pay such benefits or if
no such trust is established or funded, then benefits hereunder shall be paid
from the general assets of the Employer. The rights of the Participant hereunder
shall be solely those of an unsecured general creditor of the Employer.





ARTICLE IV

BENEFITS UNDER THE PLAN





4.1     Benefit for the Participant



        (a)    The gross annual benefit of the Participant under the Plan as of
the Effective Date shall be equal to (i) less (ii), with the result multiplied
by (iii), where:





(i)    equals the product of the following amounts determined as of the
Participant's Normal Retirement Date (A) such Participant's years of Service (up
to a maximum of forty-five (45)) multiplied by (B) 1.66667% multiplied by (C)
the excess of such Participant's "Plan Compensation" over such Participant's
"Primary Social Security Benefit" as defined by the terms of the Qualified Plan
as of December 31, 1990, as if the Qualified Plan had continued without change,
and without regard to limitations applicable under Code Sections 401(a)(17) and
415, and







(ii)    equals the Actuarially Equivalent life annuity which may be provided by
an accumulation of two percent (2%) of the Participant's actual annual
compensation during each year of Service on and after January 1, 1991,
accumulated at an assumed interest rate of eight and one-half percent (8.5%) to
the Participant's Normal Retirement Date, and







(iii)    equals the product of (A) the ratio of the Participant's years of
Service as of the Effective Date (up to a maximum of forty-five (45)) to his
years of Service credited as of his Normal Retirement Date multiplied by (B) the
ratio of the Participant's Compensation as of the Effective Date to his
Compensation as of his Normal Retirement Date.





        (b)    The net annual benefit actually payable to the Participant under
the Plan as of the Effective Date shall be (i) less (ii) less (iii), where





(i)    equals the gross benefit determined under (a) above, and







(ii)    equals the annual benefit which is actually payable to such Participant
under the terms of the Qualified Plan as of the Effective Date, and







(iii)    equals the annual benefit which is actually payable to such Participant
under the terms of the Grandfathered Nonqualified Plan as of December 31, 2004.



        (c)    Subsequent to the Effective Date, the net annual benefit payable
to the Participant under the Plan as of the Effective Date shall be increased
for additional Service and changes in Compensation as follows. The gross annual
benefit under (b)(i) above shall be increased by multiplying it by (i) the ratio
of the Participant's then current years of Service (up to a maximum of
forty-five (45)) to his years of Service credited as of the Effective Date and
(ii) the ratio of the Participant's then current Compensation to his
Compensation as of the Effective Date. The adjusted net annual benefit shall be
equal to the gross annual benefit so increased, less the current annual benefit
then payable under the terms of the Qualified Plan and less the current annual
benefit then payable under the terms of the Grandfathered Nonqualified Plan.



       (d)    For purposes of calculating the benefit payable to the Participant
under (c) above, the Participant's (i) Compensation and Service and (ii)
resulting pension benefit under this Plan shall be redetermined on a monthly
basis.



       (e)    The benefit payable under this Section 4.1 shall be payable in
accordance with Article V hereof as to form and duration of payment. Monthly
installments under Article V shall be calculated by dividing the Participant's
annual benefit by twelve (12).





ARTICLE V

DETERMINATION OF PAYMENT OF ACCOUNT





5.1     Form of Payment



        The Participant shall receive his vested Accrued Benefit payable in the
form of a single life annuity payable in monthly installments. Accordingly, no
benefit is payable under this Plan after the death of the Participant. Any
benefit payable hereunder may be paid directly by the Employer (or its delegate)
or by any funding vehicle established pursuant to Section 3.1. At the discretion
of the Committee or, as applicable, the trustee of any trust established
pursuant to Section 3.1, payment of such benefit may be facilitated through
purchase of an annuity contract; provided that in no event shall any action be
taken to cause the Plan to be considered funded for purposes of the Code or
Title I of ERISA.





ARTICLE VI

MISCELLANEOUS





6.1     Administration of the Plan



        The Plan shall be administered by the Committee. The books and records
of the Plan shall be maintained by the Employer at its expense, and no member of
the Board of Directors of the employer, or any employee of the Employer acting
on its behalf, shall be liable to any person for any action taken or omitted in
connection with the administration of the Plan, unless attributable to his own
fraud or willful misconduct.





    (a)    The Employer shall appoint the members of the Committee and may
terminate a Committee member at any time by providing written notice of such
termination to the member. Any member of the Committee may resign by delivering
his written resignation to the Employer and to the other members of the
Committee.







    (b)    The Committee shall perform any act which the Plan authorizes. The
Committee may, by a writing signed by a majority of its members, appoint any
member of the Committee to act on behalf of the Committee.







    (c)    The Committee may designate in writing other persons to carry out its
responsibilities under the Plan, and may remove any person designated to carry
out its responsibilities under the Plan by notice in writing to that person. The
Committee may employ persons to render advice with regard to any of its
responsibilities. All usual and reasonable expenses of the Committee shall be
paid by the Employer. The Employer shall indemnify and hold harmless each member
of the Committee from and against any and all claims and expenses (including,
without limitation, attorney's fees and related costs), in connection with the
performance by such member of his duties in that capacity, other than any of the
foregoing arising in connection with the willful neglect or willful misconduct
of the person so acting.







    (d)    The Committee shall establish rules, not contrary to the provisions
of the Plan, for the administration of the Plan and the transaction of its
business. The Committee shall have the authority to interpret the Plan in its
sole and absolute discretion, and shall determine all questions arising in the
administration, interpretation and application of the Plan, including all claims
for benefit hereunder. All determinations of the Committee shall be conclusive
and binding on all concerned.





6.2     Benefit Claims



        The Committee shall automatically direct the distribution of all
benefits to which the Participant is entitled hereunder. In the event that the
Participant believes that he has been denied benefits to which he is entitled
under the provisions of the Plan, the Committee shall, upon the request of the
Participant, provide to the Participant written notice of the denial which shall
set forth:





    (a)    the specific reason or reasons for the denial;







    (b)    specific references to pertinent Plan provisions on which the
Committee based its denial;







    (c)    a description of any additional material or information needed for
the Participant to perfect the claim and an explanation of why the material or
information is needed;







    (d)    a statement that the Participant or his authorized representative may
(i) request a review upon written application to the Committee; (ii) review
pertinent Plan documents; and (iii) submit issues and comments in writing;







    (e)    a statement that any appeal the Participant wishes to make of the
adverse determination must be made in writing to the Committee within sixty (60)
days after receipt of the Committee's notice of denial of benefits and that
failure to appeal the initial determination to the Committee in writing within
such sixty (60)-day period will render the Committee's determination final,
binding, and conclusive; and







    (f)    the address to which the Participant must forward any request for
review.





If the Participant should appeal to the Committee, he, or his duly authorized
representative, may submit, in writing, whatever issues and comments he, or his
duly authorized representative, feels are pertinent. The Committee shall
re-examine all facts related to the appeal and make a final determination as to
whether the denial of the claim is justified under the circumstances. The
Committee shall advise the Participant in writing of its decision on appeal, the
specific reasons for the decision, and the specific Plan provisions on which the
decision is based. The notice of the decision shall be given within sixty (60)
days after the Participant's written request for review, unless special
circumstances (such as a hearing) would make the rendering of a decision within
such sixty (60)-day period impracticable. In such case, notice of an extension
shall be provided to the Participant within the original sixty (60)-day period,
and notice of a final decision regarding the denial of a claim for benefits will
be provided within 120 days after its receipt of a request for review. If an
extension of time for review is required because of special circumstances,
written notice of the extension shall be furnished to the Participant prior to
the date the extension period commences.



6.3     Amendment of the Plan



        The Plan may be amended, in whole or in part, from time-to-time, by the
Board of Directors of the Employer, without the consent of any other party.



6.4     Termination of the Plan



        The Plan may be terminated, at any time, by action of the Board of
Directors, without the consent of any other party. The termination of this Plan
shall not result in the granting of any additional rights to any Participant,
such as full vesting of his Account, except as already provided under the terms
of Article IV hereof



6.5     Notices to Participants



        From time-to-time, the Employer shall provide the Participant with a
statement regarding his Accrued Benefit. Further, the Participant will be
provided written notice of any amendment of the Plan that affects his rights
herein, and of the termination of the Plan.



6.6     Non-Alienation



        To the extent permitted by law, the right of the Participant in his
Accrued Benefit hereunder shall not be subject in any manner to attachment or
other legal process for the debts of such Participant, and any such benefit
shall not be subject to anticipation, alienation, sale, transfer, assignment or
encumbrance.



6.7     Severability



        In the event that any provision of this Plan shall be declared illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.



6.8     Governing Law



        The validity and effect of this Plan and the rights and obligations of
all persons affected hereby shall be construed and determined in accordance with
the internal laws of the State of Texas except to the extent superseded by
federal law.



6.9     Taxes



        All amounts payable hereunder shall be reduced by any and all federal,
state and local taxes imposed upon the Participant which are required to be paid
or withheld by the Employer or any other payor of Plan benefits.



6.10     Waiver



        Neither the failure nor any delay on the part of the Employer or the
Committee to exercise any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise or waiver of any such
right, power or privilege preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege available to the Employer or the
Committee at law or in equity.





        IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the
foregoing instrument comprising the National Western Life Insurance Company
Non-Qualified Defined Benefit Plan for Robert L. Moody, NATIONAL WESTERN LIFE
INSURANCE COMPANY, as the Employer, has caused its seal to be affixed hereto and
these presents to be duly executed in its name and behalf by its proper officers
thereunto authorized this 24th day of June, 2005.





ATTEST:



NATIONAL WESTERN LIFE





INSURANCE COMPANY













/S/ Margaret Simpson



/S/ James P. Payne







Secretary



Name:

James P. Payne













Title:

Senior Vice President - Secretary













